Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-21 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/668,082, filed on 05/07/2018 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 15/979,136, filed on 05/14/2018, now US Patent 10,961,774 and any other application(s) which are not listed and their current status as required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “HVAC SYSTEM HAVING WINDOW SETTING ADJUSTMENT FOR BUILDING BASED ON ACTUAL SET POINT AND WEATHER DATA”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 3-4, 12-13, 17 and 19-20 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “receive weather data indicative of current weather data external to the building, forecasted weather data, or both“; and/or “determining a window setting adjustment” and/or “instructions related to a window setting adjustment” and/or “or both”; examiner is not sure as to what is weather data or both meant by the environment data and how these data are generated to determined and how they are received in the HVAC system is not clear; examiner is not sure how and from where the adjustment of window setting determined and what is window setting adjustment meant and how and what type of adjustment is performed which are not too clear and claims 1, 12 and 17 appears to be too broad; there is not a proper structural relationships between these limitations, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.  Applicant is requested to review all claims and make appropriate correction as required and as necessary to clarify matter sated above and to advance prosecution of the instant application.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The independent system claim 1 is directed to the abstract idea of HVAC system temperature or thermal control or management, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements/steps, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
The independent system claim 1 and the corresponding independent system claims 12 and 17 recite, in part, a HVAC system comprising: a thermal management system configured to establish a set-point for an environmental parameter of a space within a building; and a controller configured to: receive feedback indicative of an actual value of the environmental parameter within the space; receive weather data indicative of current weather data external to the building, forecasted weather data, or both; and determine a window setting adjustment for the building based on the set-point, the actual value, and the weather data.
This system describe the concept of optimizing controls for building energy loads and/or collecting information, analyzing it, and displaying certain results of the collection and analysis, which corresponds to concepts identified as abstract ideas by the courts, such as the following:
- Obtaining and comparing intangible data in Cybersource,
- Organizing information through mathematical correlations in Digitech,
- Collecting and comparing known information in Classen,
- Collecting information, analyzing it, and displaying certain results of the collection and analysis in Electric Power Group,
- Data recognition and storage in Content Extraction,
- Mental process for logic circuit design in Synopsys,

Mathematical Relationships/Formulas 
- Formula for computing an alarm limit in Flook,
- An algorithm for calculating parameters indicating an abnormal in Grams condition,
- An algorithm for converting binary coded decimal to pure binary in Benson,
The Arrhenius equation in Deihr,

Certain Methods of Organizing Human Activity
- Generating tasks based on rules to be completed upon the occurrence of an event in Accenture,
- Classifying and storing digital images in an organized manner in TLI Comms.

This relates to an idea standing alone, such as an uninstantiated concept, plan or scheme as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper”.  
The concepts described in the claims are not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in the claim(s) of gathering data and optimizing controls for building energy loads is an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The system of claim 1 and the corresponding system of claim 12 and 17 are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The method is mere instructions to implement an abstract idea on a computer and the processor add only insignificant extra solution activity (such as mere data gathering).  
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer/computerized implementation.
Dependent claims 2-11, 13-16 and 18-21 refine the objective function of claim 1 and claims 12 and 17 by setting additional rules and definitions for mathematical correlations.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a whole that is significantly more.  Applicant is requested to review all claims and make appropriate correction as required and as necessary to clarify matter sated above and to advance prosecution of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected pre-AIA  under 35 U.S.C. 102(a)(1) / (b) as being anticipated by Lundy et al. (Pub. No. US 2016/00447164 A1).


As to claims 1, 7-8, 12, 15 and 17, Lundy teaches the invention including a  heating, ventilation, and air conditioning (HVAC) system, comprising: a thermal management system (see, abstract measures a light level and para 0004) configured to control or manage a temperature of a building comprising instructions, wherein the instructions are configured to be executed by a processor to perform operations and a heating and cooling (HVAC) system (see, figure 1A and para 0031), comprising: a controller configured receive feedback indicative of an actual value of the environmental parameter within the space and receive weather data indicative of current weather data external to the building, forecasted weather data, or both (see, para 0003-0004 and 0065); to determine window setting adjustment for adjustment to a window setting of the building based on current weather data, forecasted weather data, or both as the motor drive units 130 may be configured to adjust the position of a window treatment fabric in response to digital messages received from the system controller 110 via the digital communication link 112. Alternatively, each motor drive unit 130 could comprise an internal RF communication circuit or be coupled to an external RF communication circuit (e.g., located outside of the roller tube) for transmitting and/or receiving the RF signals 106. In addition, the load control system 100 could comprise other types of daylight control devices, such as, for example, a cellular shade, a drapery, a Roman shade, a Venetian blind, a Persian blind, a pleated blind, a tensioned roller shade systems, an electrochromic or smart window, or other suitable daylight control device (see, figure 1A and para 0004-0007, 0030, 0056, 0065); and a display configured to display instructions related to the adjustment (see, figure 1A-1B and para 0032, 0057); compare the actual value to the set-point to determine a deviation between the actual value and the set-point; and send the instructions to the actuator to adjust the window setting based on the deviation and the weather data (see, 0003, 0030-0034, 0034, 0042-0046). 

As to claims 2-3 and 13-14, Lundy teaches the HVAC system comprising an actuator configured to adjust a window setting of a window of the building, wherein the controller is configured to send instructions to the actuator to adjust the window setting of the window in accordance with the window setting adjustment wherein the actuator is configured to adjust a position of window coverings of the window, to open or close the window, or both, in accordance with the window setting adjustment (see, figure 1A and para 0004-0007, 0030, 0042-0046, 0056, 0065). 

As to claims 4, 14 and 19-20, Lundy teaches the HVAC system wherein the environmental parameter comprises a temperature within the space, a humidity level within the space, or both wherein the weather data comprises a temperature of an external environment surrounding the building, a humidity level of the external environment, or both (see, figure 1A and para 0004-0007, 0030-0031, 0056, 0065).

As to claims 5-6, Lundy teaches the HVAC system comprising a sensor communicatively coupled to the controller and disposed within the building, wherein the sensor is configured to detect the actual value of the environmental parameter and provide the feedback to the controller, an additional sensor communicatively coupled to the controller and disposed external to the building, wherein the additional sensor is configured to provide additional feedback indicative of the current weather data to the controller (see, abstract and figures 1A-1B, 14 and para 0003-0007, 0026-0030, 0037-0041, 0056, 0065).

As to claims 9-10 and 18, Lundy teaches the HVAC system wherein comprising a mobile device communicatively coupled to the controller, wherein the mobile device comprises a display and is configured to display instructions related to the window setting adjustment via the display and wherein the mobile device is configured to display, via the display, pictorial representations indicating a window of a plurality of windows of the building a user is to adjust in accordance with the window setting adjustment (see, figures 1A and 6 and para 0004-0007, 0056, 0059, 0065, 0074, 0096).

As to claim 11, Lundy teaches the HVAC system wherein the weather data comprises data correlating a position of the Sun relative to the building with times of the day or times of the year (see, figure 6 and para 0030, 0039, 0042-0046, 0056, 0059).

As to claim 16, Lundy teaches the HVAC system wherein the forecasted weather data comprises predicted, future weather conditions of an external environment surrounding the building, wherein the controller is configured to instruct the actuator to open or close the window based on the predicted, future weather conditions (see, para 0065-0069).

As to claim 21, Lundy teaches the HVAC system comprising an additional actuator configured to adjust an additional window setting of an additional window of the building, wherein the controller is configured to instruct the additional actuator to adjust the additional window setting based on a time-based schedule that defines the additional window setting for one or more time intervals (see, para 0004, 0030, 0045-0046, 0118-0119).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

	Brown et al. (US 9638978) is related to control method for tintable windows.

          Barnett (US 10392860) is related to systems and methods for controlling the blinds.

          Kates (US 78389806) is related to motorized window shade system.

        Berman et al. (US 2015/0225999 A1) is related to automated shade control system utilizing brightness modeling.
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119